DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nagayama et al. (US 2016/0326623)
Regarding claims 1 and 4, 6-7 Nagayama discloses thermal spray material capable of forming a thermal spray coating with greater plasma erosion resistance (abstract). Nagayama discloses in table 2 examples 7-11 a coating comprising oxyfluoride of yttrium having a Vickers hardness (Hv200) of 202-391 (para 0075). The thermal spray coatings are 200 microns thick that is formed on the substrate (para 0074). 
Regarding claims 2, As Nagayama discloses thermal spray coating comprising oxyfluoride of yttrium having Vickers hardness as presently claimed, it therefore would be obvious that coating would intrinsically have the fracture toughness as presently claimed. 
Regarding claims 3 and 5, Nagayama discloses thermal spray material has a diameter of 50 microns or smaller (para 0049) and As Nagayama discloses thermal spray coating comprising oxyfluoride of yttrium having Vickers hardness as presently claimed and average particle diameter of 50 microns or less, it therefore would be obvious that coating would intrinsically not have greater than 10 projections per 1.0 cm x 1.0 cm area thereof. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142. The examiner can normally be reached M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RONAK C PATEL/Primary Examiner, Art Unit 1788